Citation Nr: 9907000	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served during World War II.  The veteran died in 
December 1996; the appellant is his surviving spouse. The 
Board notes that by way of a letter dated April 17, 1997, the 
Regional Office (RO) informed the appellant that she had no 
legal entitlement to non-service-connected death pension 
benefits.  The appellant's


substantive appeal dated in July 1998 refers to both pension 
benefits and cause of death.  By way of a letter dated in 
January 1999, the RO informed the appellant that they were 
unable to accept her July 1998 notice of disagreement as to 
the denial of her claim for non-service-connected pension 
benefits because it was untimely.  The appellant responded by 
way of a letter dated January 15, 1999, in which she asked, 
in effect, for additional explanation.

FINDINGS OF FACT

1.  The veteran died in December 1996; the immediate cause of 
death was "PTB III" and pneumonia.  Hypertensive 
cardiovascular disease was listed as an antecedent cause of 
death.

2.  At the time of his death the veteran was service 
connected for residuals of gunshot wounds incurred during 
World War II.  The veteran had no other service connected 
disabilities.

3. There is no competent evidence of record that the 
veteran's PTB was manifested during service or within three 
years following separation from service.

4.  There is no competent evidence of record that the 
veteran's hypertension was manifested during service or 
within one year following separation from service.

5.  Competent evidence of a nexus between an incident of 
service and the veteran's cause of death has not been 
presented.

6.  Competent evidence that the veteran's service-connected 
disabilities caused or substantially or materially 
contributed to the cause of his death has not been presented.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for 
treatment, complaints, or diagnoses related to the lungs and 
cardiovascular system.  A record of physical examination 
dated in April 1946 reflects the lungs and cardiovascular 
systems were noted as "normal."  A record of physical 
examination dated in February 1947 reflects the lungs and 
cardiovascular systems were noted as "normal."

The veteran filed a claim dated in May 1946 seeking 
entitlement to service connection for residuals of a gunshot 
wound.  In a March 1950 rating decision, the RO granted a 60 
percent disability evaluation for "ankylosis, unfavorable 
all digits rt (major) hand resid gsw forearm with retained 
foreign bodies, fractured radius and ulna and paralysis 
partial median and ulnar nerves and limited wrist motion."  
In an October 1960 rating decision, the RO increased the 
veteran's combined disability evaluation to 70 percent.  In a 
March 1974 rating decision, the RO increased the veteran's 
combined disability evaluation to 80 percent.

A VA radiographic report dated in September 1960 reflects an 
essentially normal chest.

The veteran died in December 1996.  The death certificate 
reflects the immediate cause of death as "PTB III" and 
pneumonia.  Hypertensive cardiovascular disease was listed as 
the antecedent cause of death.

Private hospital records dated in December 1996 contain a 
radiology record reflecting impressions of cardiomegaly with 
pulmonary congestion; intercurrent pneumonia, right lung 
field and left lower lung field, considered; pleural 
effusion, bilateral; right mid to upper lung field homogenous 
rounded density may be a pseudotumor or a mass lesion; 
atherosclerosis, aorta; and thoracic hypertrophic 
degenerative changes.  A subsequent radiology report showed 
"moderate clearing of the infiltrates at the right mid to 
base including the homogenous density at the right mid lung 
field."  It was also noted that costophrenic "sulci" 
remained blunted.

A letter dated in June 1997 from Dr. H. reflects the veteran 
was admitted to the hospital in December 1996 for cough and 
difficulty breathing and he was treated as a case of 
pneumonia, PTB hypertensive cardiovascular disease.  It was 
noted that chronic obstructive lung disease could not be 
ruled out.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §  3.303(d)(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather is must be 
shown that there was a causal connection. 38 C.F.R. § 3.312.

Service connection may be granted for active tuberculosis if 
manifested to a compensable degree within three years after 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for hypertension 
if manifested to a compensable degree within one year after 
the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A.§  5103(a)
(West 1991), depending on the particular facts in each case.  
Beausoleil v. Brown, 
8 Vet. App. 459 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

In regards to direct service connection for cause of death, 
there is no assertion by the appellant that the veteran 
suffered from hypertension or active tuberculosis during 
service or to a compensable degree within one-year or three-
years, respectively, after separation from service.  
Additionally there is no competent medical evidence to 
support such contentions as the evidence of record contains 
no complaints, treatment, or diagnoses relevant to 
hypertension or tuberculosis until December 1996.  

Additionally, the claims file is devoid of any competent 
evidence establishing a nexus between the cause of the 
veteran's death and any incident of service.  The claims file 
is further devoid of any competent evidence suggesting that 
the veteran's service-connected disabilities caused or 
substantially or materially contributed to the cause of his 
death.  The appellant's claim is supported solely by her own 
contentions.  The record does not reveal that the appellant 
possesses any medical expertise and she has not claimed such 
expertise.  Unfortunately, the appellant's assertions involve 
questions of medical causation or diagnosis, and thus cannot 
constitute evidence to render the claim well grounded, 
because lay witnesses are not competent to offer such medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, in the absence of any competent medical evidence 
linking the cause of the veteran's death to an incident of 
service or suggesting that the veteran's service-connected 
disabilities caused or substantially or materially 
contributed to the cause of his death, the claim is not well 
grounded and must be denied.

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 
